It is conceded on all sides that the failure to file a return of tax sale is a departure from strictly accurate methods of procedure which will invalidate the sale before the deed has been of record for three years. The question here is whether such departure is available as ground for invalidating the sale notwithstanding the three-year statute of limitation. The question must be determined in each particular case with reference to the "principle that failure to do what might have been dispensed with may be cured by operation of a special limitation." The above principle has been approved by this court in several decisions. It is subject, however, to the rule that "there are some objections against tax titles that cannot be obviated by statute, (limitations) as the effect would be to deprive the owner of property without due process of law." Bandow v. Wolven, 20 S.D. 445, 107 N.W. 204, 205. Cain *Page 243 
v. Ehrler, 36 S.D. 127, 153 N.W. 941., is such a case. There the right of redemption and notice to redeem could have been dispensed with entirely before the sale, but after the sale those rights became vested rights in property which could not have been dispensed with by law. Due process required the serving of notice of redemption, and this requirement could not have been dispensed with under the facts in that case though there had been no statutory declaration of consequences.
In this case the filing of the return of tax sale might have been dispensed with at any time, not because there was no statutory declaration that the failure to file the return would invalidate the sale, but because the return did not affect any vested right of the owner in the land.